Citation Nr: 0820942	
Decision Date: 06/26/08    Archive Date: 06/30/08	

DOCKET NO.  05-28 853	)	DATE
	)
	)

On appeal from the Department of
Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, secondary to other service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1984 to 
April 1985, and from September 1989 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran has service-connected disabilities which are 
objectively shown to result in chronic pain and discomfort.  
These disabilities are shown to have increased somewhat over 
the last several years, and during this period the veteran 
has received routine VA mental health outpatient treatment 
with a most predominant diagnosis of depression not otherwise 
specified (occasionally with anxiety noted).  There is also 
routinely noted "rule out personality disorder."  

The veteran was seen on one occasion during service in 1991 
for psychiatric symptoms, and was provided a provisional 
adjustment disorder diagnosis, but there is no evidence 
during the remainder of service through 1998 that this became 
a chronic problem for him, and there has been no post-service 
diagnosis of an adjustment disorder.

The RO appropriately referred this case for VA examination 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  This 
examination was conduced in July 2005, but it is inadequate 
for rating purposes.  As pointed out by both the 
representative and veteran in written statements, and in 
testimony before the undersigned in May 2008, although this 
VA examination report resulted in an apparent negative 
opinion with respect to a direct causation theory, there was 
no opinion provided of any kind with respect to secondary 
causation, or aggravation (or a pre-existing condition) 
consistent with Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), subsequently codified at 38 C.F.R. § 3.310(b) (2007).  

Throughout the pendency of this appeal, the veteran has 
reported receiving post-service treatment for counseling from 
a Dr. S. Wonka in Illinois, in an effort to support a claim 
for continuity of treatment from service and thereafter.  The 
RO has made multiple attempts to get the veteran to either 
submit these records or to provide a properly completed 
medical release so that they might obtain them on his behalf, 
but no records have ever been obtained.  While VA owes the 
veteran a duty to assist in this regard, the RO has made 
multiple attempts without success to obtain these records, 
and has so notified the veteran on several occasions.  
Another attempt to obtain these records must be made, and the 
veteran should understand that the ultimate responsibility 
for providing this evidence rests with him.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should again 
attempt to obtain all records of the 
veteran's treatment with a Dr. S. Wonka 
who may now be located, based upon 
notations in the file in October 2007, at 
390 Congress Parkway, Suite J, Crystal 
Lake IL  60014.  The veteran should be 
advised that the ultimate responsibility 
for providing this evidence rests with 
him, although VA will again attempt to 
obtain these records if he provides a 
properly completed medical release with a 
proper address.  The veteran is expected 
to cooperate with VA in obtaining this 
evidence.  Any evidence obtained must be 
added to the claims folder.

2.  After completing this development, 
the veteran should be scheduled to be 
seen by a VA psychiatrist (not a 
psychologist) with whom he has had no 
prior contact.  The claims folder must be 
provided to the doctor for review in 
conjunction with the examination. If the 
psychiatrist feels that psychological 
testing (or any other diagnostic study) 
would be necessary or useful in reaching 
a decision in this case, he should order 
such testing to be completed in 
conjunction with his examination.  

In addition to providing a multiaxial 
diagnoses for the veteran with Global 
Assessment of Functioning, the doctor is 
requested to review the claims folder in 
its entirety, including a record of the 
veteran being seen during service in 
1991, and records thereafter (including 
any records obtained from Dr. S. Wonka), 
for the purpose of providing an opinion 
as to whether it is more, less, or 
equally likely that any current acquired 
psychiatric disorder was either (1) 
caused by or originated during service 
(initially manifested during service and 
has been chronic ever since service 
separation), or (2) caused in it's 
entirety secondary to other service 
connected disabilities, or (3) is of a 
pos-service onset, but has been 
aggravated (increased in severity beyond 
ordinary progress) by the veteran's 
existing service-connected disabilities.  

The physician is advised that the veteran 
has been granted service connection for 
multiple orthopedic disabilities 
including the right shoulder (30 
percent), left knee (10 percent), right 
knee (10 percent), low back (10 percent), 
and radicular symptoms for both legs (10 
percent each).  There are also on file 
records of the veteran's routine 
outpatient treatment with VA for ongoing 
symptoms of depression, including a 
discussion of the stressors apparently 
resulting in this diagnosis.  If any of 
the veteran's psychiatric disability is 
attributable to a valid personality 
disorder, such disorder should be 
appropriately specified.  

If the psychiatrist finds that depression 
not otherwise specified (or any other 
acquired psychiatric disorder) was not 
incurred during service, or is not 
directly secondary to other service 
connected disability, but is of a post-
service onset and is aggravated by the 
veteran's multiple orthopedic 
disabilities, then the psychiatrist must 
provide his best estimation as to the 
degree or percentage of depression which 
is specifically attributable to service 
connected disability, as opposed to 
depression which is attributable to 
events of daily life and unrelated to 
service (baseline).  A complete 
discussion of the facts presented in this 
case and an explanation of the reasons 
and bases for opinions provided is 
essential.  

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand, and 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F, JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



